Citation Nr: 0946453	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for an organic disorder 
manifested by memory loss.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
February 1981 and from January 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that inter alia denied service connection for memory 
loss.

During the course of the appeal the Veteran was diagnosed 
with generalized affective disorder (GAD), an acquired 
psychiatric disorder, and the RO recharacterized the issue on 
appeal as "entitlement to service connection for generalized 
anxiety disorder, claimed as memory loss."  

As explained below, there is medical evidence of record 
indicating the Veteran's memory loss might be due to an 
organically-based cognitive impairment rather than to a 
psychiatric disorder.  The Board has accordingly 
recharacterized the appeal as two separate issues as 
reflected in the title page.


REMAND

The Veteran underwent a VA-contracted psychiatric examination 
in September 2004.  The examiner diagnosed GAD but did not 
make any determination as to the etiology of the disorder.  A 
subsequent VA mental health clinic note in July 2005 reflects 
a provisional diagnosis of posttraumatic stress disorder 
(PTSD); the RO began stressor development for PTSD but the 
Veteran has not provided a verified or verifiable in-service 
stressor and the question of service connection for PTSD has 
not been adjudicated by the RO.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the Veteran should be 
afforded a psychiatric examination to determine exactly what 
psychiatric disorder(s) he has, and whether any such disorder 
is related to his active service.

Also, the VA-contracted examiner in September 2004 found no 
evidence of memory impairment, but a VA neuropsychiatric note 
dated in October 2004 states the Veteran displayed problems 
with memory and reasoning and stated an organically-based 
cognitive impairment could not be entirely ruled out.  A VA 
memory clinic note dated in May 2008 confirms the Veteran as 
having short-term memory problems, apparently improved over 
the past six months and less likely to be secondary to PTSD 
or pseudodementia; the impression was rule out vascular 
dementia since the Veteran has (service-connected) 
hypertension.  The treatment note states a plan to conduct 
additional neuropsychiatric testing, but there is no evidence 
of subsequent testing of record.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertaining to post-
service treatment or evaluation of the 
disabilities at issue.

2.  Then, the Veteran should be afforded a 
psychiatric examination by an examiner 
with appropriate expertise to determine 
the nature and etiology of any current 
acquired psychiatric disorder.  

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an opinion with respect to each 
diagnosed acquired psychiatric disorder as 
to whether there is a 50 percent or better 
probability that such disorder is 
etiologically related to the Veteran's 
active service.  The examiner should also 
indicate whether the Veteran has memory 
impairment due to any diagnosed 
psychiatric disorder.

The rationale for each opinion expressed 
must be provided.

3.  The Veteran should be also be afforded 
a medical examination by a neurologist or 
other examiner with appropriate expertise 
to determine whether the Veteran has 
memory impairment due to vascular dementia 
or other organic pathology.  

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran has an organic disorder 
manifested by memory loss that is 
etiologically related to the Veteran's 
active service or to his service-connected 
hypertension.  

The rationale for each opinion expressed 
must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's claims on a de 
novo basis.  

6.  If any of the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.       

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


